Citation Nr: 1828433	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as loss of teeth as a result of dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1955 to June 1958, from October 1958 to October 1962, and from September 1991 to May 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Jackson, Mississippi.  

The case was remanded by the Board in September 2014 so that the Veteran could be scheduled for a Board videoconference hearing.  This was accomplished and in March 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was again remanded by the Board in May 2016 for further development of the evidence.  Unfortunately, this was not completely accomplished so the case must be returned prior to further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted by the Board in the May 2016 remand a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See 38 C.F.R. § 3.381 (a) (2017).  The amended regulation clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2017) and requests that VBA make a determination on relevant questions.  Id.  In this case, the RO explicitly adjudicated, and denied, the claim for entitlement to service connection for a dental disability.  According to the November 2017 Supplemental Statement of the Case, the claim was went to the VA Medical Center in Muskogee, Oklahoma, for consideration of entitlement for treatment purposes.  The record does not reflect whether the VHA, in fact, considered the claim and determined if basic eligibility requirements were met.  It is also not apparent whether VHA requested that VBA make a determination on relevant questions.  As this information is not apparent from review of the electronic claims file, the case must be returned for compliance with the Board's remand.  Stegall 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should determine whether the referred claim for dental treatment has been considered by the appropriate VAMC and whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2.  If the VAMC determines or has determined that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  All communications with VHA must be reflected in the electronic claims file.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

